Filed 4/11/17
                         CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Yolo)
                                               ----




THE PEOPLE,                                                          C072881

                  Plaintiff and Respondent,               (Super. Ct. No. CRF120516)

        v.

BRADY DEE DOUGLAS,

                  Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Yolo County, Paul K.
Richardson, Judge. Remanded for further proceedings with directions.

      Kieran D. C. Manjarrez, under appointment by the Court of Appeal, for Defendant
and Appellant.

      Kamala D. Harris, Attorney General, Dane R. Gillete, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez, Kari Ricci
Mueller, Deputy Attorney General, for Plaintiff and Respondent.



* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of part II of the Discussion.

                                                1
       After defendant Brady Dee Douglas’s former boyfriend, a male prostitute, told
him Jeffrey B. had shorted him money following a prearranged sexual encounter,
defendant and codefendant Clifton Sharpe tracked down Jeffrey and demanded the
unpaid money. During a high speed freeway chase, Jeffrey swerved his car into
defendant’s vehicle after defendant pointed a gun at him, shooting several times. Jeffrey
was able to escape unharmed.
       A jury convicted defendant of attempted second degree robbery (Pen. Code,
§§ 21a, 211, 212.5, subd. (c) & 213, subd. (b); unless otherwise set forth, section
references that follow are to the Penal Code), assault with a semiautomatic firearm
(§ 245, subd. (b)), shooting at an occupied motor vehicle (§ 246), drawing or exhibiting a
firearm against a person in a motor vehicle (§ 417.3), and carrying a loaded firearm with
intent to commit a felony (§ 12023, subd.(a)). The jury found true certain firearm
enhancements attached to the robbery and assault charges. (§ 12022, subd. (a)(1) and
12022.5, subd. (a).) It acquitted defendant of pimping (§ 266h, subd. (a)), and found not
true other alleged firearm enhancements. (§ 12022.53, subds. (b) & (c).) Defendant was
sentenced to an aggregate term of six years in state prison.
       On appeal, defendant contends the court erred in denying his Wheeler motion after
the prosecutor peremptorily excused two openly gay prospective jurors. (People v.
Wheeler (1978) 22 Cal. 3d 258 (Wheeler); see also Batson v. Kentucky (1986) 476 U.S. 79
[90 L. Ed. 2d 69] (Batson).) He also argues the court erroneously instructed the jury with
CALCRIM No. 460, the pattern jury instruction for attempt, which he asserts is
unconstitutionally vague and impermissibly creates a mandatory presumption concerning
an accused’s intent. We reject defendant’s instructional error challenge, but find the
court did not properly evaluate defendant’s Batson/Wheeler motion. We therefore
remand for further proceedings as discussed below.




                                             2
                                FACTS AND PROCEEDINGS

       A.     The Incident

       In October 2011, defendant lived in Sacramento with Martin Andrade [defendant’s
former boyfriend] and Sharpe. At the time, Andrade was working as a male escort or
prostitute. Andrade had arranged for Jeffrey to come to the house, where they engaged in
sexual activities. Although defendant and Sharpe were home at the time, Jeffrey did not
see them when he arrived at the house.
       After Jeffrey left, Andrade told defendant that Jeffrey had not paid the amount
they had agreed upon for his services. Defendant and Sharpe then left the house to find
Jeffrey. Sharpe was driving and defendant was in the front passenger seat.
       Defendant and Sharpe caught up to Jeffrey’s car a short distance from the house.
They pulled alongside his car and defendant yelled, “Where’s your money at? Where is
the money at?”
       Jeffrey drove off and defendant and Sharpe followed. Jeffrey became concerned
and ran several stoplights to try to get away. He eventually got on the freeway and tried
to lose defendants. A high speed chase ensued. Defendant threw a water bottle at
Jeffrey’s car. According to Jeffrey, defendant then pointed a gun at him through the
passenger window. Jeffrey, fearing for his safety, swerved his vehicle into defendant’s
car. Sharpe lost control of the car, which started spinning. Defendant shot several times
at Jeffrey and one bullet hit Jeffrey’s car. Defendant claimed he shot in self-defense only
after Jeffrey swerved into his car.
       Jeffrey’s car was damaged, but he managed to drive a short distance and then run
for help. Meanwhile, defendant’s car, which had become disabled on the freeway, was
hit by two other passing motorists.
       When law enforcement arrived, defendant was untruthful about the events leading
up to the collision, initially claiming Jeffrey’s car had sideswiped his vehicle for no


                                              3
reason. He did not inform the officers about shooting at Jeffrey’s car. Police eventually
recovered a semiautomatic handgun in the spare tire compartment of defendant’s car, and
two spent casings were found on the freeway shoulder that matched the ammunition in
the gun.

       B.     Trial Proceedings

       A March 2012 information jointly charged defendant and Sharpe with attempted
second degree robbery (§ 21a, 211, 212.5, subd. (c), 213, subd. (b), count 1), assault with
a semiautomatic firearm (§ 245, subd. (b), count 2), shooting at an occupied motor
vehicle (§ 246, count 3), exhibiting a firearm at an occupied motor vehicle (§ 417.3,
count 4), and carrying a loaded firearm with felonious intent (§ 12023, subd. (a), count
5). Defendant was charged with an additional count of pimping (§ 266h, subd. (a), count
7), while Sharpe was charged with permitting the discharge of a firearm from a vehicle
(§ 12034, subd. (b), count 6).

       1. Jury Selection

       Jury selection began in May 2013. During voir dire, both the prosecutor and
defense counsel asked questions about the panel’s feelings or perceptions of
homosexuality and sexual orientation since defendant and several witnesses were gay.
No one on the panel responded that they would have a problem deciding the case based
on the facts and not on the ground of sexual orientation.
       Based on answers given during voir dire, it became known that two men in the
jury venire were openly gay. In discussing their general biographical information,
prospective jurors D.J. and S.L., both explained that they lived with their male partners.
       D.J. had a doctorate degree from U.C. Berkeley in molecular biology, and was the
director of a biodramatic company that specialized in growing microorganisms to prevent
crop damage. He disclosed that he knew a public defender in Yolo County where the
case was being tried. She was originally his kickboxing instructor, but they had since


                                             4
become friends and he said he knew her “fairly well.” He admitted having lunch with her
the previous day, and also that he had recently attended her baby shower. He estimated
he saw her about once a week, and disclosed that she visited his home.
       The public defender had discussed her work with D.J., although she did not
disclose specific details of her cases to him. She had also told him about different
attorneys in the Public Defender’s office as well as the District Attorney’s office. She
had never mentioned the prosecutor assigned to try defendant, however.
       D.J.’s public defender friend told him that “she would never go to the dark side,”
which D.J. explained meant that she would never become a district attorney. Following
up on this statement, the prosecutor asked whether because he was purportedly from “the
dark side” that D.J. believed the charges were somehow contrived or that his ability to
listen to the evidence and apply the law would be affected. D.J. responded that the term
“dark side” was her term not his, and that he could make a decision based on the facts of
the case.
       D.J. conceded that he was biased or prejudiced about firearms and that he strongly
believed the Second Amendment should be revoked. Despite his dislike of guns, D.J.
said this bias would not prevent him from following the judge’s instructions. In probing
this topic further, the prosecutor asked whether there were any other biases, besides his
bias against the Second Amendment, of which they should be aware. D.J. responded:
“No, I think that’s about it, you know, based on what I know about this case, that would
be [the] only thing.” A short time later, the prosecutor exercised a peremptory challenge
excusing D.J.
       Following the questioning of seven other prospective jurors and more peremptory
challenges from both the prosecution and defense, S.L. was called into the jury box.
Before inquiring about biographical information, the court asked whether any of the new
potential jurors, including S.L., had any responses to or concerns about the issues raised
by any previous questions posed by the court or the attorneys during voir dire. S.L. did

                                             5
not express any concerns with any prior questions or topics, nor did he offer any reason
why he could not be impartial if picked for the jury.
       S.L. explained that he had graduated from high school and owned a travel agency.
He had no prior jury service and said there was “absolutely no reason why [he could not]
be fair.”
       When it was counsel’s turn to question the new panel members, defendant’s
counsel asked if there was anything anyone would like to say to respond to one of his
questions. No one answered, and defendant’s counsel then said he had no more
questions. Sharpe’s counsel also had no questions for the new group of potential jurors.
       The prosecutor asked S.L. whether he could listen to testimony from a witness
who had visited a male prostitute and judge their credibility fairly. S.L. responded that he
“definitely” could listen to such testimony without prejudging the witness. S.L. also
responded “no” when asked by the prosecutor whether he believed that persons engaged
in illegal activities deserve what they get for engaging in such activities. He said, “yes”
when asked whether if selected he could share his opinion about the facts of the case,
work with others in applying those facts to the law, and use his common sense. A short
time later, the prosecutor peremptorily excused S.L.
       Following S.L.’s excusal, Sharpe’s counsel made a Wheeler motion, arguing the
prosecutor had systematically used his peremptory challenges to excuse the only two
openly gay men in the jury venire. Defendant’s counsel joined in the motion. While
Sharpe’s counsel acknowledged that D.J. had apparently been good friends with the Yolo
County public defender, he nonetheless argued that he could see no other reason why he
or S.L. were excused except for them being openly gay men.
       Although the court was not sure whether sexuality was a proper subject for a
Wheeler motion, he allowed the motion “out of an abundance of caution. . . .” The
prosecutor then gave his reasons for striking both potential jurors.



                                             6
       According to the prosecutor, he excused D.J. based on his close relationship with
the Yolo County public defender. He noted that D.J. had recently gone to her baby
shower and that she had discussed the personality traits of several district attorneys in the
prosecutor’s office with him. He also cited D.J.’s statement that the public defender
considered district attorneys as “the dark side,” and stated that he did not believe the
People could get a “fair shake in the case” from D.J.
       He excused S.L. based on his demeanor. The prosecutor said that when
defendant’s counsel got up, he observed that S.L. changed his body posture, leaned
forward, and seemed to be more attentive. In contrast, when he spoke with him, the
prosecutor perceived that S.L. seemed to be leaning back more and that his answers were
very short and not descriptive. Neither defendant’s counsel nor Sharpe’s counsel
contradicted the prosecutor’s description of S.L.’s demeanor.
       After offering the above reasons, the prosecutor then added that in a case like this
where the victim was “not out of the closet and actually was untruthful with the police
about the extent of his relationship with a male prostitute,” that he believed an openly gay
person might hold a biased view of the testimony of such a witness because the witness
was willing to lie about or not be open regarding his sexuality. Sharpe’s counsel
responded, “Under that justification, anyone who is openly gay automatically that serves
as a purpose for the DA to kick them, their logic seems to be backwards.”
       The court denied the Wheeler motion. Citing D.J.’s close personal relationship
with the public defender, his conversations with her about members of the District
Attorneys’ office as well as the Public Defender’s office, and the “dark side” comment,
the court found the prosecutor was amply justified in excusing D.J. for nondiscriminatory
reasons. The court also accepted the prosecutor’s demeanor-based observations
regarding S.L., stating: “With regard to [S.L.], the observations of body posturing, his
answers being short and not descriptive, I don’t find that that would signify a wholesale
basis on prosecution’s part of excluding those who are openly or even gay.”

                                              7
       2. The Verdict

       The jury convicted defendant of all counts except the pimping charge. It also
found true an arming allegation attached to the attempted robbery charge and a firearm
use allegation attached to the assault with a semiautomatic firearm charge, while finding
the other alleged firearm enhancements not true. Defendant was sentenced to six years in
state prison as follows: for the count 2 assault charge, the low term of three years plus
three years for the attached section 12022.5, subd. (a) firearm enhancement. The court
sentenced defendant to concurrent terms of 16 months for the count 1 attempted robbery
charge and the count 5 carrying a loaded firearm with the intent to commit a felony
charge. The court stayed the sentences on the count 3 shooting at an occupied motor
vehicle offense, the count 4 drawing or exhibiting a firearm against a person in a motor
vehicle charge, and the section 12022, subd. (a)(1) firearm enhancement attached to
count 1.

                                        DISCUSSION

                                             I

                                Batson/Wheeler Challenge

       Defendant contends the trial court erred in denying his Batson/Wheeler motion
because, in his view, the prosecutor impermissibly excused two openly gay jurors based
solely on their sexual orientation thereby denying him his constitutional rights to due
process, equal protection, and a fair and impartial jury. We note that an objection under
Wheeler also preserves a Batson claim on appeal. (People v. Lenix (2008) 44 Cal. 4th
602, 610, fn. 5 (Lenix).)

       A.     General Principles for Evaluating Peremptory Challenges

       Both the state and federal Constitutions prohibit using peremptory challenges to
remove prospective jurors based solely on group bias. (Wheeler, supra, 22 Cal.3d at


                                             8
p. 272; Batson, supra, 476 U.S. at p. 84.) “It is well settled that ‘[a] prosecutor’s use of
peremptory challenges to strike prospective jurors on the basis of group bias--that is, bias
against “members of an identifiable group distinguished on racial, religious, ethnic, or
similar grounds”--violates the right of a criminal defendant to trial by a jury drawn from a
representative cross-section of the community under article I, section 16 of the California
Constitution.’ ” (People v. Hamilton (2009) 45 Cal. 4th 863, 898 (Hamilton); Wheeler,
supra, 22 Cal.3d at p. 272.) “Such a practice also violates the defendant’s right to equal
protection under the Fourteenth Amendment to the United States Constitution.”
(Hamilton, at p. 898; Batson, supra, 476 U.S. at p. 88.)
       Although the United States Supreme Court has yet to address whether Batson
extends to sexual orientation, the Ninth Circuit held in SmithKline Beecham Corp. v.
Abbott Labs. (9th Cir. 2014) 740 F.3d 471, 484 (SmithKline), that equal protection
prohibits peremptory strikes based on sexual orientation under Batson. In doing so, the
court relied heavily on the Supreme Court’s decision in United States v. Windsor (2013)
--U.S.-- [186 L. Ed. 2d 808], which held that the Defense of Marriage Act’s definition of
marriage as excluding same sex partners violated equal protection and due process.
Similarly, our colleagues in the Fourth District have found that excluding gay men and
lesbians on the basis of group bias violates the California Constitution. (People v. Garcia
(2000) 77 Cal. App. 4th 1269, 1275, 1280-1281 (Garcia) [noting that lesbians and gay
men share a history of persecution comparable to that of Blacks and women].) Like
Garcia and SmithKline, we, too, find that excluding prospective jurors solely on the basis
of sexual orientation runs afoul of the constitutional principles espoused in
Batson/Wheeler.
       To determine whether a prosecutor impermissibly used peremptory challenges to
remove prospective jurors based on a group bias such as sexual orientation, courts engage
in a three-part analysis. (Hamilton, supra, 45 Cal.4th at pp. 899-900.) A defendant must
first make a prima facie case by demonstrating that the facts give rise to an inference of

                                              9
discriminatory purpose. (People v. Cornwell (2005) 37 Cal. 4th 50, 66 (Cornwell),
disapproved on other grounds by People v. Doolin (2009) 45 Cal. 4th 390, 421, fn. 22
(Doolin).) If that showing is made, the burden next shifts to the prosecution to explain its
challenge on the basis of permissible, group-neutral justifications. (Id. at pp. 66-67.) If
such an explanation is offered, the trial court then must decide whether defendant has
established purposeful group discrimination. (Id. at p. 67; Johnson v. California (2005)
545 U.S. 162, 168 [162 L. Ed. 2d 129, 138] (Johnson).)
       Because the prosecutor gave reasons for his peremptory challenges, we proceed
directly to the second and third steps of the Batson/Wheeler analysis and determine
whether the trial court erred in concluding that the proffered reasons were
nondiscriminatory. (See People v. Zambrano (2007) 41 Cal. 4th 1082, 1106, disapproved
on other grounds in Doolin, supra, 45 Cal.4th at p. 421, fn. 22.)
       “ ‘We presume that a prosecutor uses peremptory challenges in a constitutional
manner and give great deference to the trial court’s ability to distinguish bona fide
reasons from sham excuses.’ ” (Hamilton, supra, 45 Cal.4th at p. 901.) A prosecutor’s
justification, moreover, need not support a challenge for cause (Batson, supra, 476 U.S.
at p. 97), and even a trivial reason, a hunch, or an arbitrary exclusion, if genuine and
neutral, will suffice. (Hamilton, at p. 901.)
       We review a trial court’s determination regarding the sufficiency of a prosecutor’s
justifications for exercising peremptory challenges with great restraint. (People v.
Thomas (2011) 51 Cal. 4th 449, 474.) The trial court’s determination is a factual one, and
as long as the trial court makes a sincere and reasoned effort to evaluate the
nondiscriminatory justifications offered, its conclusions are entitled to deference on
appeal when they are supported by substantial evidence. (Hamilton, supra, 45 Cal.4th at
pp. 900-901; Thomas, at p. 474.) In essence, the issue is whether the trial court finds the
prosecutor’s explanation to be credible, based on factors such as the reasonableness of the
explanation, the prosecutor’s demeanor, and the trial court’s own observations of the voir

                                                10
dire. (Lenix, supra, 44 Cal.4th at p. 613.) With these principles in mind, we turn to the
specific peremptory challenges under review.

       B.     The Peremptory Challenges of Prospective Jurors D.J. and S.L.

       The prosecutor stated that he challenged D.J. based on his close personal
relationship with a Yolo County public defender who had discussed other attorneys’ in
the prosecutor’s office and had referred to his office as the “dark side.” Given these
facts, the prosecutor believed he could not get a “fair shake” from D.J. The prosecutor
explained that he excused S.L. based on his short answers to his questions and his
demeanor towards defense counsel, which the prosecutor perceived as more favorable
than when he questioned S.L.
       The prosecutor then proffered a third reason, apparently applicable to both D.J.
and S.L., that as openly gay men, he believed they might be biased against the
prosecution’s main witness, who had visited a gay male prostitute but lied about it to
police and who was not otherwise living an openly gay lifestyle.
       The first two reasons given--that D.J. had a close personal relationship with a
public defender that may have made him less sympathetic to the prosecution and that S.L.
had an unfavorable demeanor--are clearly permissible because they do not facially invoke
group bias. (Lenix, supra, 44 Cal.4th at p. 623 [perceived bias against prosecution may
be legitimate reason to strike potential juror]; see also id. at p. 613 [“A prospective juror
may be excused based upon facial expressions, gestures, hunches, and even for arbitrary
or idiosyncratic reasons”]; People v. Reynoso (2003) 31 Cal. 4th 903, 924-925
[acknowledging that a prosecutor can lawfully peremptorily excuse prospective juror
where he “observed the potential juror glare at him, or smile at the defendant or defense
counsel”].) The third reason--the assumption that openly gay men may harbor a bias or
hostility towards a witness who was not openly gay--is troubling, however.




                                              11
       Defendant argues the proffered reason is outrightly discriminatory against openly
gay persons, and, thus, it does not constitute a neutral explanation for excusing these two
jurors. The reason, in his view, is no different from a similar one rejected in Batson: a
prosecutor cannot assume a prospective juror would be more partial to a defendant of the
same race. (Batson, supra, 476 U.S. at p. 97 [recognizing that the Equal Protection
Clause “forbids the States to strike black veniremen on the assumption that they will be
biased in a particular case simply because the defendant is [B]lack”].)
       We are not entirely persuaded, however, that defendant has fully characterized the
nature of the prosecutor’s challenge. The record, we believe, can also be read to indicate
a concern not about sexual orientation, but rather a concern about an underlying attitude
or belief regarding truthfulness. The reason for the challenge, then, is arguably more
nuanced than defendant contends.
       A challenge based solely on a prospective juror’s membership in a particular
group is different from a challenge “ ‘which may find its roots in part [in] the juror’s
attitude about the justice system and about society which may be [group] related.’ ”
(Hamilton, supra 45 Cal.4th at pp. 901-902.) In Hamilton, for example, the California
Supreme Court upheld a peremptory challenge where the prosecutor said one of the
reasons he struck the prospective juror was because he had “ ‘considerable sympathy for
Black people on trial’ and thought the justice system was unfair to Blacks.” (Hamilton,
supra, 45 Cal.4th at p. 901.) In finding substantial evidence supported the challenge, the
court implicitly rejected the defendant’s argument that the reason was not race neutral but
rather based on race itself. (Id. at pp. 901-902.) The court found the juror’s responses to
several questions on the juror questionnaire form indicated that the prospective juror
harbored a skepticism regarding the fair treatment of Blacks within the criminal justice
system, thus supporting the prosecutor’s concerns, even if tangentially related to race.
(Id. at p. 902.)



                                             12
       Likewise, in People v. Martin (1998) 64 Cal. App. 4th 378, 385 (Martin), the court
found that the peremptory challenge of a juror on the basis of the juror’s relevant
personal values is not improper even though those views may be founded in the juror’s
religious beliefs. There, the prosecutor struck a Jehovah’s Witness because, in his
experience, they had a hard time with criminal trials as “ ‘they couldn’t judge anybody at
all.’ ” (Id. at p. 381.) Although the prospective juror “did not express actual reservations
about her ability to deliberate,” the court nevertheless found that “[t]he prosecutor’s
perception that the juror’s religious views might render her uncomfortable with sitting in
judgment of a fellow human being was a specific bias related to the individual juror’s
suitability for jury service” sufficient to support the strike. (Id. at p. 384.)
       In Hernandez v. New York (1991) 500 U.S. 352, 372 [114 L. Ed. 2d 395, 414]
(Hernandez), the United States Supreme Court affirmed the trial court’s factual finding
that the prosecutor’s reason for striking two Latino jurors was race-neutral and genuine.
The prosecutor said he excused the jurors because their demeanor and specific responses
caused him to doubt their ability to defer to the official translation of the Spanish-
language testimony anticipated from various trial witnesses. (Id. at pp. 356-357 (plurality
opinion).) The fact that the prosecutor’s reasoning might disproportionately affect
prospective Latino jurors did not render the reason nonneutral. (Id. at pp. 361-362.)
       In her concurring opinion, Justice O’Connor observed that the prosecutor’s
peremptory challenges “may have acted like strikes based on race, but they were not
based on race. No matter how closely tied or significantly correlated to race the
explanation for a peremptory strike may be, the strike does not implicate the Equal
Protection Clause unless is it based on race.” (Hernandez, supra, 500 U.S. at p. 375,
O’Connor, J., concurring in judgment.) She also noted that Batson “does not require that
the [prosecutor’s] justification be unrelated to race. Batson requires only that the
prosecutor’s reason for striking a juror not be the juror’s race.” (Ibid.)



                                               13
        In this case, the prosecutor was clearly concerned about how potential jurors
would relate to or judge the credibility of someone who had lied about certain aspects of
his life as had the prosecution’s main witness. He asked whether potential jurors would
automatically disregard the believability of persons who “may be liars, may be cheaters
on other people in their own lives.” Defense counsel asked similar questions regarding
lying and the different motivations for lying. The topic of truthfulness appeared
important to both sides, the prosecutor could have genuinely been concerned with
potential jurors’ beliefs regarding a witness’s purported truthfulness or, more
appropriately, lack of truthfulness that was related to the facts presented by this specific
case.
        The prosecutor, moreover, specifically questioned prospective jurors on whether
“anybody [had] an automatic reaction where they would vote guilty or not guilty because
some of the people involved in this case, either witnesses or people who are accused are
homosexual.” No one responded in the affirmative. One inference from this line of
questioning is that the prosecutor sought to ferret out any biases for or against gay
persons, and not that he was trying to oust all gay people from serving on the jury. This
is especially so since the victim had visited a gay male prostitute, and the defendant was
the prostitute’s former boyfriend. (Hernandez, supra, 500 U.S. at p. 370 (plurality
opinion) [recognizing that the Latino ethnicity of the victims and prosecution witnesses
tended to undercut any motive to exclude Latinos from the jury, a factor the trial court
could have relied on in finding the prosecutor’s proffered reason was not race-based].)
        The prosecutor also asked whether the venire believed a person might be
motivated to lie if he was not necessarily open about his sexuality. This question probed
whether jurors could understand the motivation to lie under such circumstances and thus
was an attempt to discern whether they would be empathetic to Jeffrey, the prosecution’s
primary witness.



                                             14
       As far as we can tell from the voir dire transcript, however, the trial court never
actually considered the prosecutor’s sexual orientation-related ground. Although we
generally defer to a trial court’s factual findings under Batson/Wheeler (Hamilton, supra,
45 Cal.4th at pp. 900-901), because the court did not address the reason we do not simply
presume the court found it neutral and nondiscriminatory. (See e.g., Snyder v. Louisiana
(2008) 552 U.S. 472, 479 [170 L. Ed. 2d 175, 182] (Snyder) [court would not presume trial
court relied on demeanor-based reason offered by the prosecutor to uphold challenge
where the record did not show that the trial judge actually made a determination
concerning the prospective juror’s demeanor]; Thaler v. Haynes (2010) 559 U.S. 43, 48-
49 [175 L. Ed. 2d 1003, 1008] (Thaler) [explaining Snyder as follows: “We concluded [in
Snyder] that the record refuted the explanation that was not based on demeanor and, in
light of the particular circumstances of the case, we held that the peremptory challenge
could not be sustained on the demeanor-based ground, which might not have figured in
the trial judge’s unexplained ruling”].) Given the evidence in the record, and in light of
the important constitutional rights at stake (Miller-El v. Dretke (2005) 545 U.S. 231, 238
[162 L. Ed. 2d 196, 212] [“When the government’s choice of jurors is tainted with [] bias,
that ‘overt wrong . . . casts doubt over the obligation of the parties, the jury, and indeed
the court to adhere to the law throughout the trial. . . .’ ”]), we err on the side of
constitutional caution by finding that the prosecutor’s third reason was sexual orientation-
based as defendant argues.
       This conclusion does not end our inquiry, however. Instead, it compels us to
examine how to evaluate a Batson/Wheeler challenge when a party gives both
permissible and impermissible reasons for exercising a strike. Although other
jurisdictions have considered the issue, we are not aware of, and the parties have not
cited, any published United States Supreme Court or California appellate court case
deciding the matter. (See e.g., Snyder, supra, 552 U.S. at p. 485 [discussing but not
deciding whether mixed-motive analysis applies in Batson context]; People v. Schmeck

                                               15
(2005) 37 Cal. 4th 240, 276-277 (Schmeck) [declining to address whether a mixed-motive
analysis provided the proper analytical framework when a prosecutor relies in part on an
impermissible class bias because the prosecutor’s reasons were not pretextual], abrogated
on other grounds by People v. McKinnon (2011) 52 Cal. 4th 610, 637-638; People v. Fiu
(2008) 165 Cal. App. 4th 360, 397, fn. 49 [finding defendant’s mixed-motive argument
moot because the court was not persuaded that any of the three reasons the prosecutor
proffered were race-based].)
       Defendant urges us to adopt a per se rule of unconstitutionality. He contends that
when a party offers multiple rationales for a peremptory strike, some of which are
permissible and one of which is not, the taint from the impermissible reason mandates
reversal and essentially moots any other neutral reason given.
       Several state jurisdictions have adopted this approach, which is known as the “per
se” or “tainted” approach. (See e.g., McCormick v. State (Ind. 2004) 803 N.E.2d 1108,
1112-1113 [collecting cases adopting the tainted approach].) Under the per se approach,
“a racially discriminatory peremptory challenge in violation of Batson cannot be saved
because the proponent of the strike puts forth a nondiscriminatory reason.” (State [South
Carolina] v. Shuler (2001) 344 S.C. 604, 616 [545 S.E.2d 805, 811]; see also State v.
King (Wis.Ct.App. 1997) 215 Wis. 2d 295, 307 [572 N.W.2d 530, 535] [“where the
challenged party admits reliance on a prohibited discriminatory characteristic . . . a
response that other factors were also used is [in]sufficient rebuttal under the second prong
of Batson”].)
       Still other jurisdictions, primarily federal, have adopted a mixed-motive or dual
motivation analysis from other nonBatson equal protection decisions. (See e.g., Howard
v. Senkowski (2d Cir. 1993) 986 F.2d 24, 27 (Howard); Gattis v. Snyder (3d Cir. Del.
2002) 278 F.3d 222, 233; Jones v. Plaster (4th Cir. 1995) 57 F.3d 417, 420-422; United
States v. Darden (8th Cir. 1995) 70 F.3d 1507, 1530-1532; Wallace v. Morrison (11th
Cir. 1996) 87 F.3d 1271, 1274-1275.) Under the mixed-motive approach, “[o]nce the

                                             16
claimant has proven improper motivation, dual motivation analysis is available to the
person accused of discrimination to avoid liability by showing that the same action would
have been taken in the absence of the improper motivation that the claimant has proven.”
(Howard, supra, 986 F.2d at p. 27.) Stated differently, “after the defendant makes a
prima facie showing of discrimination, the state may raise the affirmative defense that the
strike would have been exercised on the basis of the []neutral reasons and in the absence
of the discriminatory motive. If the state makes such a showing, the peremptory
challenge survives constitutional scrutiny.” (Gattis, supra, 278 F.3d at p. 233.)
       The Ninth Circuit has adopted a third approach known as the substantial
motivating factor approach. (See Cook v. LaMarque (9th Cir. 2010) 593 F.3d 810, 814-
815 (Cook).) Relying on language in the Supreme Court’s decision in Snyder, the Cook
court expressly declined to adopt the mixed-motive analysis for Batson cases and instead
limited its inquiry to “whether the prosecutor was ‘motivated in substantial part by
discriminatory intent.’ ” (Id. at p. 815.) “To determine whether race was a substantial
motivating factor--that is, whether the defendant has shown ‘purposeful discrimination’
at Batson’s third step--the trier of fact must evaluate ‘the persuasiveness of the
justification[s]’ offered by the prosecutor.” (Ibid.) The test, in essence, is stricter than
the mixed-motive analysis because it does not permit the prosecutor to establish the
affirmative defense that he would have challenged the juror even absent the
discriminatory basis. (See Kesser v. Cambra (9th Cir. Cal. 2006) 465 F.3d 351, 376,
Berzon, J., concurring opn. [explaining that on a direct appeal she might hold that the
Batson standard should be more onerous than ordinary equal protection jurisprudence].)
       In deciding which of the three approaches should apply here, we are guided by
United States Supreme Court precedent as well as California case law in other contexts.
Such cases lead us to conclude that neither the per se approach nor the substantial
motivating factor approach are appropriate. Instead, we conclude that a court should



                                              17
utilize the mixed-motive approach to determine the constitutionality of a peremptory
strike whenever a party gives both neutral and nonneutral reasons for the strike.
       The United States Supreme Court’s decision in Rice v. Collins (2006) 546 U.S.
333, 336 [163 L. Ed. 2d 824, 830] (Rice) convinces us that the per se approach does not
apply when evaluating such challenges. In that case, the prosecutor gave several race-
neutral reasons for striking an African-American juror including that he wanted to obtain
gender balance on the jury. (Id. at p. 340.) On a habeas petition, the Ninth Circuit found
the gender justification undermined the prosecutor’s credibility regarding the other race-
neutral reasons offered for the strike thus rendering the trial court’s factual finding of no
pretext unreasonable. (Ibid.)
       After first acknowledging that discrimination in the jury selection process based
on gender violates the Equal Protection Clause (Rice, supra, 546 U.S. at p. 340, citing
J.E.B. v. Alabama ex rel. T.B. (1994) 511 U.S. 127 [128 L. Ed. 2d 89]), the Supreme Court
nevertheless concluded that the Ninth Circuit had “assigned the gender justification more
weight than it can bear.” (Rice, at pp. 340-341.) The courted noted that, “[t]he
prosecutor provided a number of other permissible and plausible race-neutral reasons,
and [the defendant] provide[d] no argument why this portion of the colloquy
demonstrates that a reasonable factfinder must conclude the prosecutor lied about the eye
rolling and struck [the juror] based on her race.” (Id. at p. 341.) Had the per se approach
applied, the Supreme Court would have found the improper gender justification
controlling even if the other reasons given were race-neutral. It did not.
       We also reject the approach adopted by the Ninth Circuit in Cook. (Cook, supra,
593 F.3d at pp. 814-815.) The Ninth Circuit cited Snyder to support its decision to reject
the mixed-motive analysis (ibid.), characterizing the high court’s opinion as “declining to
adopt” the mixed-motive approach. (Id. at p. 814.) We do not read Snyder so broadly.
       Rather than rejecting the mixed-motive analysis as Cook implies, Snyder merely
found that it “need not decide” the issue. (Snyder, supra, 552 U.S. at p. 485 [“In other

                                              18
circumstances, we have held that, once it is shown that a discriminatory intent was a
substantial or motivating factor in an action taken by a state actor, the burden shifts to the
party defending the action to show that this factor was not determinative. [Citation.] We
have not previously applied this rule in a Batson case, and we need not decide here
whether that standard governs in this context”].) This was because the court found that
the reasons proffered by the prosecutor were pretextual and not supported by the record;
thus, the court had no occasion to consider the governing standard in a dual motivation
case where the prosecutor offers both permissible and impermissible reasons for a strike.
(Id. at pp. 484-485; Palmer v. GTE California Inc. (2003) 30 Cal. 4th 1265, 1278
[“ ‘ “Language used in any opinion is of course to be understood in the light of the facts
and the issue then before the court, and an opinion is not authority for a proposition not
therein considered” ’ ”].)
       Snyder, moreover, recognized that, at a minimum, a party defending a peremptory
challenge motivated in substantial part by a discriminatory factor must show that the
factor was not determinative. (Snyder, supra, 552 U.S. at p. 485 [“For present purposes,
it is enough to recognize that a peremptory strike shown to have been motivated in
substantial part by discriminatory intent could not be sustained based on any lesser
showing by the prosecution”].) In light of the circumstances presented in Snyder,
“including absence of anything in the record showing that the trial judge credited the
claim that Mr. Brooks was nervous, the prosecution’s description of both of its proffered
explanations as ‘main concern[s],’ [citation], and the adverse inference [of discriminatory
intent following the proffer of a pretextual reason] . . . the record [did] not show that the
prosecution would have pre-emptively challenged Mr. Brooks based on his nervousness
alone.” (Ibid.)
       The above discussion, we believe, illustrates that the mixed-motive approach can
be successfully applied in the Batson/Wheeler context even though admittedly there may
be some difficulty in determining the “subtle question of causation.” (Snyder, supra, 552

                                              19
U.S. at p. 486; see also Khan v. State (Md. Ct. Spec. App. 2013) 74 A.3d 844, 852, fn. 3
[discussing practical application problems of determining but for causation for
peremptory challenges].)
       The mixed-motive approach is also consistent with United States Supreme Court
equal protection precedent in other nonBatson contexts as well as other California equal
protection case law. (See e.g., Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle (1977)
429 U.S. 274, 287 [50 L. Ed. 2d 471, 483-484] (Mount Healthy) [district court should have
determined whether the board of education could show by a preponderance of evidence
that it would have reached the same decision not to rehire a teacher who engaged in
constitutionally protected speech in the absence of the teacher’s protected conduct]; see
also Village of Arlington Heights v. Metro. Hous. Dev. Corp. (1977) 429 U.S. 252, 271
[50 L. Ed. 2d 450, 468] [plaintiffs failed to carry their burden of showing that a
discriminatory purpose was a substantial motivating factor in an agency’s decision to
deny a rezoning application]; Harris v. City of Santa Monica (2013) 56 Cal. 4th 203, 211
(Harris) [former employee not entitled to damages or reinstatement when a jury finds
that unlawful discrimination was a substantial motivating factor in employee’s
termination but the employer proves it would have made the same decision absent such
discrimination; former employee may be entitled to declaratory or injunctive relief to stop
discriminatory practices].) And Batson itself states that, “[a] recurring question in these
[jury discrimination] cases, as in any case alleging a violation of the Equal Protection
Clause, was whether the defendant had met his burden of proving purposeful
discrimination on the part of the State.” (Batson, supra, 476 U.S. at p. 90; italics added.)
As Senkowski recognized, Batson thus “plac[ed] the issue squarely within the tradition of
equal protection jurisprudence.” (Senkowski, supra, 986 F.2d at p. 27.)
       Applying that analysis here, it is not apparent from the transcript whether the trial
court ever considered the prosecutor’s sexual orientation-based reason let alone
concluded that it was a motivating but not determinative factor in the decision to strike

                                             20
D.J. and S.L. To properly resolve the issue, then, we must remand the case for further
proceedings so the trial court may apply a mixed-motive analysis to the peremptory
challenges. On remand, the prosecutor shall have the opportunity to show that he would
have stricken both jurors even without considering their sexual orientation. (See Mount
Healthy, supra, 429 U.S. at p. 287; Harris, supra, 56 Cal.4th at p. 211].) If the
prosecutor makes the necessary showing, the challenges stand. If not, the judgment must
be reversed. (Snyder, supra, 552 U.S. at p. 486 [reversed and remanded after finding
Batson violation].)

                                               II

                                     Instructional Error

       Defendant contends the court erred in instructing the jury on attempted robbery.
He claims CALCRIM No. 460, the pattern jury instruction defining attempt, included an
impermissibly vague definition of the crime’s actus reus element and created a mandatory
presumption of intent thereby lessening the prosecution’s burden of proof. We disagree.
       A court has a sua sponte duty to instruct on the general principles of law relevant
to the issues raised by the evidence in a criminal case. (People v. Breverman (1998)
19 Cal. 4th 142, 154.) That obligation means instructing on all elements of a charged
offense (People v. Cummings (1993) 4 Cal. 4th 1233, 1311), including “the intent
necessary to commit the offense and the union between that intent and the defendant’s act
or conduct. [Citations.]” (People v. Alvarado (2005) 125 Cal. App. 4th 1179, 1185.)
       A particular instruction “ ‘may not be judged in artificial isolation . . . .’ ” (Estelle
v. McGuire (1991) 502 U.S. 62, 72 [116 L. Ed. 2d 385, 399] (Estelle).) Instead, “[o]n
review, we examine the jury instructions as a whole, in light of the trial record, to
determine whether it is reasonably likely the jury understood the challenged instruction in
a way that undermined the presumption of innocence or tended to relieve the prosecution
of the burden to prove defendant’s guilt beyond a reasonable doubt. [Citation.]” (People


                                              21
v. Paysinger (2009) 174 Cal. App. 4th 26, 30 (Paysinger).) A party, moreover, “ ‘may not
complain on appeal that an instruction correct in law and responsive to the evidence was
too general or incomplete unless the party has requested appropriate clarifying or
amplifying language.’ ” (People v. Jones (2013) 57 Cal. 4th 899, 969.)
       Before considering defendant’s contention, we first address the People’s argument
that defendant forfeited his instructional challenge by failing to object below. While
defendant acknowledges the People’s forfeiture argument, he does not address it.
       It is undisputed that defendant did not object to the instruction as given. There is
also evidence in the record that defense counsel may have even requested the instruction.
When the court mentioned CALCRIM No. 460, for example, defendant’s counsel stated,
“We want it . . . ,” and “[i]t’s to be included. . . .”
       “Generally, a party forfeits any challenge to a jury instruction that was correct in
law and responsive to the evidence if the party fails to object in the trial court.” (People
v. Franco (2009) 180 Cal. App. 4th 713, 719.) Furthermore, when defense counsel
deliberately requests a particular instruction the invited error doctrine bars an argument
on appeal that the instruction was erroneous. (People v. Wader (1993) 5 Cal. 4th 610,
657-658 (Wader); People v. Lucero (2000) 23 Cal. 4th 692, 723.)
       We may, however, review any instruction given, even though no objection was
made below, if the substantial rights of the defendant were affected. (§ 1259.)
“Ascertaining whether claimed instructional error affected the substantial rights of the
defendant necessarily requires an examination of the merits of the claim--at least to the
extent of ascertaining whether the asserted error would result in prejudice if error it was.”
(People v. Andersen (1994) 26 Cal. App. 4th 1241, 1249.) Courts have also recognized
that a defendant who is barred from raising instructional error by the invited error
doctrine may still claim he received ineffective assistance of counsel. (Wader, supra,
5 Cal.4th at pp. 657-658.) To determine whether defendant’s substantial rights were
affected and to forestall a potential ineffective assistance claim in a subsequent habeas

                                                22
petition (People v. Salcido (2008) 44 Cal. 4th 93, 152 [recognizing ineffective assistance
claims often more appropriately litigated on habeas corpus]), we turn to defendant’s
instructional error challenge.
       Penal Code section 21a provides that “[a]n attempt to commit a crime consists of
two elements: a specific intent to commit the crime, and a direct but ineffectual act done
toward its commission.” (§ 21a.) CALCRIM No. 460 is the pattern jury instruction for
an attempt. Based on CALCRIM No. 460, the court instructed the jury as follows: “The
defendants are charged in Count 1 with attempted robbery.
       “To prove that the defendant is guilty of this crime, the People must prove that:
[¶] 1. The defendant took a direct but ineffective step toward committing robbery; and
[¶] 2. The defendant intended to commit robbery.
       “A direct step requires more than merely planning or preparing to commit robbery
or obtaining or arranging for something needed to commit robbery. A direct step is one
that goes beyond planning or preparation and shows that a person is putting his or her
plan into action. A direct step indicates a definite and unambiguous intent to commit
robbery. It is a direct movement towards the commission of the crime after preparations
are made. It is an immediate step that puts the plan in motion so that the plan would have
been completed if some circumstance outside the plan had not interrupted the attempt.
       “A person who attempts to commit robbery is guilty of attempted robbery even if,
after taking a direct step towards committing the crime, he or she abandoned further
efforts to complete the crime or if his or her attempt failed or was interrupted by someone
or something beyond his or her control. On the other hand, if a person freely and
voluntarily abandons his or her plans before taking a direct step toward committing the
robbery, then that person is not guilty of the attempted robbery.
       “To decide whether the defendant intended to commit robbery, please refer to the
separate instructions I’ll give you on that crime.”



                                             23
       The court then instructed the jury with CALCRIM No. 1600, the pattern jury
instruction for robbery. The court stated in relevant part: “To prove the elements of
robbery, a violation of Penal Code section 211, the People must prove that: [¶] 1. The
defendant took property that was not his own; [¶] 2. The property was taken from
another person’s possession and immediate presence; [¶] 3. The property was taken
against that person’s will; [¶] 4. The defendant used force or fear to take the property or
to prevent the person from resisting; and [¶] 5. When the defendant used force or fear to
take the property, he intended to deprive the owner of it permanently or to remove it from
the owner’s possession for so extended a period of time that the owner would be deprived
of a major portion of the value or enjoyment of the property.
       “The defendant’s intent to take the property must have been formed before or
during the time he used force or fear. If the defendant did not form this required intent
until after using the force or fear, then he did not commit the robbery. . . .”
       Defendant first argues that CALCRIM No. 460 is impermissibly vague because it
does not adequately define the actus reus of an attempt. He complains it deprived him of
due process because the instruction’s definition of “direct step[]” is, in essence, not a
bright line rule clearly delineating between mere preparation and an overt act towards a
robbery. According to defendant, the concept of “a direct but ineffective step” is a
“content-less variable[] on a shifting spectrum of conduct” that allowed the jury to form
“arbitrary and subjective impressions as to what might constitute non-preparatory but
ineffectual, direct steps.”
       To support his vagueness argument, defendant cites cases observing that it
sometimes can be difficult to discern when preparation ends and attempt begins for
purposes of an attempt crime. (See e.g., People v. Watkins (2012) 55 Cal. 4th 999, 1021
[“the act must represent ‘ “some appreciable fragment of the crime” ’ ”; People v.
Superior Court (Decker) (2007) 41 Cal.4th 1,8 [“As simple as it is to state the
terminology for the law of attempt, it is not always clear in practice how to apply it. As

                                              24
other courts have observed, ‘ “[m]uch ink has been spilt in an attempt to arrive at a
satisfactory standard for telling where preparation ends and attempt begins” ’ ”].) But
simply because there may be difficulty in determining whether some hypothetical act
constitutes a direct step towards a robbery does not render the instruction vague. (See
e.g., People v. Morgan (2007) 42 Cal. 4th 593, 606 [statute is not void despite difficulty in
determining whether some marginal act is covered by its language] (Morgan).)
       As the Supreme Court has recognized, “ ‘[t]he law is replete with instances in
which a person must, at his peril, govern his conduct by such nonmathematical standards
as “reasonable,” “prudent,” “necessary and proper,” “substantial,” and the like. Indeed, a
wide spectrum of human activities is regulated by such terms. . . .’ ” (Morgan, supra,
42 Cal.4th at p. 606.) “ ‘Yet standards of this kind are not impermissively vague,
provided their meaning can be objectively ascertained by reference to common
experiences of mankind.’ ” (Ibid.)
       The same reasoning applies to CALCRIM No. 460’s definition of a “direct step,”
which we conclude is not impermissibly vague. The instruction makes clear that a
“direct step” is one that “immediate[ly]” puts a prior plan to commit an offense into
motion. This language is sufficiently definite to allow the jury to decide between
activities related to formulating or preparing the plan and those “immediately” putting the
plan, once devised, “into action.” (Morgan, supra, 42 Cal.4th at pp. 606-607 [“in the
context of our simple kidnapping statute, where the adjective ‘substantial’ modifies the
noun ‘distance,’ the word ‘substantial’ means a ‘significant amount’ as contrasted with a
distance that is ‘trivial,’ and that the phrase ‘substantial distance’ meets the constitutional
requirement of reasonable certainty”]; see also Coolidge v. Standard Acci. Ins. Co. (1931)
114 Cal. App. 716, 721-722 [interpreting the term “immediately” to mean “promptly
without unnecessary delay”].)
       “[W]e need not address defendant’s perfunctory, undeveloped claim [he] set forth
in the footnote” in his opening brief concerning unanimity. (People v. Carroll (2014)

                                              25
222 Cal. App. 4th 1406, 1412, fn. 5; see also Evans v. Centerstone Development Co.
(2005) 134 Cal. App. 4th 151, 160 [appellate court may disregard points raised in a
footnote rather than being property presented under a discrete heading with appropriate
analysis].)
       Defendant next complains that the language in CALCRIM No. 460 stating, “[a]
direct step indicates a definite and unambiguous intent to commit robbery” essentially
creates a presumption that he possessed the specific intent to commit the robbery. This
improper presumption, in turn, unconstitutionally relieved the State of the burden to
prove beyond a reasonable doubt every element of the charged attempted robbery
offense.
       Defendant cites Carella v. California (1989) 491 U.S. 263, 264 [105 L. Ed. 2d 218,
221] (Carella), where the court improperly instructed the jury with mandatory
presumptions regarding the intent to commit fraud by theft and embezzlement. In that
case, the “jury was told first that a person ‘shall be presumed to have embezzled’ a
vehicle if it is not returned within 5 days of the expiration of the rental agreement; and,
second, that ‘intent to commit theft by fraud is presumed’ from failure to return rented
property within 20 days of demand.” (Id. at p. 265.)
       While the “mandatory” instructions in Carella “directly foreclosed independent
jury consideration of whether the facts proved established certain elements” of the
charged offenses (Carella, supra, 491 U.S. at p. 266), CALCRIM No. 460, as given here,
does no such thing. Rather than imposing a mandatory presumption on the jury,
CALCRIM No. 460 merely provides that a “direct step” towards a robbery “indicates” an
intent to commit a robbery. The words “presume” and “indicate” are not synonymous.
       “The word ‘indicate’ is defined to mean, ‘To point out or to; to direct to a
knowledge of; . . . to be an index, sign or token of; to betoken,’ and among its synonyms
are ‘evidence, evince, manifest.’ ” (People v. Smith (1939) 36 Cal. App. Supp. 2d 748,
751, citing Webster’s New International Dict. (2d Ed. 1938).) The word “presume,” by

                                             26
contrast, means “to assume as true in the absence of proof to the contrary.” (Random
House Webster’s College Dictionary (2d Ed. 1997) p. 1031.)
       The language in CALCRIM No. 460 defining what constitutes a “direct step,”
moreover, cannot be read in isolation. We must view the instruction as a whole, together
with the other instructions given by the court. (Estelle, supra, 502 U.S. at p. 72;
Paysinger, supra, 174 Cal.App.4th at p. 30.) Notably, CALCRIM No. 460 also
specifically states, “[t]o decide whether the defendant intended to commit robbery, please
refer to the separate instructions I’ll give you on that crime.” The court then instructed
the jury with CALCRIM No. 1600 concerning robbery. That instruction, in turn,
provides in relevant part that to be guilty of robbery defendant had to intend to deprive a
person of his property using force or fear, and that if he formed the intent to take the
property after using the force or fear, rather than forming the intent before or during the
time he used force or fear, he did not commit a robbery.
       Thus, unlike defendant argues, the jury was told that to determine intent it had to
apply CALCRIM No. 1600, and not simply presume without actually deciding the intent
issue. “Jurors are presumed able to understand and correlate instructions and are further
presumed to have followed the court’s instructions.” (People v. Sanchez (2001)
26 Cal. 4th 834, 852.) We presume the jury followed the court’s instructions here.
       We also note that during deliberations the jury asked the court to clarify the
difference between first and second degree robbery. After first explaining that defendant
was charged with attempted second degree robbery, the court responded: “If you find
that the People have proved beyond a reasonable doubt the elements of attempt (Jury
Instruction 460), as well as the elements of robbery (Jury Instruction 1600), then the
crime if proven in [count] 1 is attempted second-degree robbery.” This supplemental
instruction further shows that the jury was not simply instructed to presume defendant’s
intent from CALCRIM No. 460, but rather that it also had to consider CALCRIM No.



                                             27
1600 to determine whether the prosecution had met its burden of establishing the
attempted robbery charge.
         CALCRIM No. 460 is not impermissibly vague, and it does not impose a
mandatory presumption regarding a defendant’s mental state. The court, therefore, did
not err in giving the instruction.

                                               DISPOSITION

         The judgment is conditionally reversed. The cause is remanded to the trial court
to conduct a hearing at which the court shall determine whether the prosecutor’s sexual
orientation-based reasons for his challenge to D.J. and S.L., while a factor, were not
determinative and that there were neutral and nondiscriminatory reasons supporting the
challenges. If the trial court finds the latter, the judgment shall be reinstated as of the
date of the trial court’s ruling to that effect. If the trial court finds that the prosecutor’s
sexual orientation-based reasons were determinative, that is, there were no supportable
neutral and nondiscriminatory reasons for the challenges, the trial court will order a new
trial.



                                                           HULL                    , J.



We concur:



         BLEASE               , Acting P. J.



         DUARTE               , J.




                                                28